On October 16,1991, the Defendant was sentenced to Court I, ten (10) years for Assault with four (4) years suspended with conditions. Count II, six (6) months in the Lake County Jail for Domestic Abuse. The sentences shall be served concurrently and credit is given for one day time served.
On July 23,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Jim Yellowtail, Attorney at Law from Pablo, Montana. The state was represented by Larry Nistler, Lake County Attorney.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence imposed by Judge C.B. McNeil shall be affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, Hon. G. Todd Baugh, Judges.
The Sentence Review Board wishes to thank Jim Yellowtail, Attorney from Pablo for his assistance to the defendant and to this Court. The Board would also like to thank Larry Nistler, Lake County Attorney for his attendance on behalf of the State.